Citation Nr: 1220259	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  97-26 939A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus. 

2.  Entitlement to service connection for degenerative disc disease of the lumbar spine. 

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to a rating for major depressive disorder in excess of 70 percent for the period prior to March 2007; in excess of 30 percent for the period prior to August 2003; and in excess of 10 percent prior to December 2001. 

5.  Entitlement to an increased rating for internal hemorrhoids, currently evaluated as 20 percent disabling, to include the issue of entitlement to a compensable rating for hemorrhoids earlier than August 5, 2006. 

6.  Entitlement to a rating for chronic fatigue syndrome in excess of 60 percent for the period prior to July, 2006, and in excess of 10 percent for the period prior to May 2006. 






ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active military service from June 1985 to August 1985, from June 1986 to August 1986, and from October 1986 to June 1992. 

This appeal comes to the Board of Veterans' Appeals (Board) from a series of rating decisions. 

In November 2009, the RO increased the rating for the Veteran's major depressive disorder from 70 percent to 100 percent consistent with the Board's decision in January 2009; and the issue has been appropriately recaptioned to take this increase into account.  In October 2010, the Board remanded the issues shown on the first page of this document for development.  

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 






FINDINGS OF FACT

1.  The Veteran's bilateral pes planus is a defect and there is no evidence of superimposed disease or injury. 

2.  The most probative evidence of record does not indicate that the Veteran's current degenerative disc disease of the lumbar spine is causally related to any in-service injury or event; the evidence does not indicate that the Veteran's degenerative disc disease of the lumbar spine is proximately due to or aggravated by other service-connected disabilities; and the evidence does not show a continuity of symptomatology of the Veteran's back condition since his active service. 

3.  Prior to December 2001, the evidence failed to show that the Veteran's depression caused a definite impairment in his ability to establish or maintain effective and wholesome relationships with people, or that it resulted in such reduction in initiative, flexibility, efficiency, and reliability levels as to produce definite impairment; as the evidence shows that the Veteran was working at the post office, was married, and had friends. 

4.  Prior to December 2001, the evidence failed to show such symptoms of depression as depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, or mild memory loss. 

5.  The December 2001 VA examination was the first conclusive showing of definite impairment from symptoms of depression. 

6.  Prior to August 2003, the evidence failed to show either that the Veteran's ability to establish or maintain effective or favorable relationships with people was considerably impaired as a result of his depression; or that his depression related symptoms caused considerable industrial impairment; as the Veteran performed as an assistant minister, enrolled in school and completed at least several semesters, and was described as having mild symptoms of depression that might be in remission. 

7.  Prior to August 2003, the evidence failed to show that the Veteran's depression caused flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships. 

8.  Prior to March 2007, the Veteran's psychiatric disability was not productive of more than severe impairment, or occupational and social impairment, with deficiencies in most areas.  

9.  On March 26, 2007, it was first determined that the Veteran was unemployable as a result of his depression. 

10.  Prior to August 2006, there is no evidence of anal fissures, and no evidence has been presented, nor allegation raised, that the Veteran is anemic; treatment records fail to show either large or thrombotic hemorrhoids; the evidence fails to show that the symptoms from the Veteran's hemorrhoids are exceptional or unusual. 

11.  The doctor's comment that the veteran's chronic fatigue syndrome caused a limitation in his activities by 40 percent of his pre-symptom level in May 2006 was the first indication of a worsening of the veteran's chronic fatigue syndrome. 

12.  July 6, 2006 was the first time it was noted that the veteran's chronic fatigue syndrome occasionally precluded self care. 


CONCLUSIONS OF LAW

1.  The Veteran's bilateral pes planus is not a disability for VA compensation purposes. 38 C.F.R. §§ 3.303(c), 4.9, 4.57 (2011). 

2.  The criteria for service connection for degenerative disc disease of the lumbar spine on either a direct or secondary basis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309, 3.310 (2011). 

3.  The criteria for a rating for depression in excess of 10 percent earlier than December 26, 2001; in excess of 30 percent earlier than August 28, 2003; and in excess of 70 percent prior to March 26, 2007, are not met.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. § 4.1 , 4.2, 4.7, 4.130, DC 9434 (2011); 38 C.F.R. § 4.1 , 4.2, 4.7, 4.132, DC 9400 (1995). 

4.  Criteria for a rating in excess of 20 percent for internal hemorrhoids, to include the issue of a compensable rating for hemorrhoids earlier than August 5, 2006, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, DC 7336 (2011). 

5.  Criteria for a rating for chronic fatigue syndrome in excess of 10 percent earlier than May 15, 2006 and for a rating in excess of 60 percent earlier than July 6, 2006 have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1 , 4.2, 4.7, 4.88b, Diagnostic Code (DC) 6354 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Under applicable criteria, VA has certain notice and assistance obligations to claimants. See 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award. Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Additionally, for an increased-compensation claim, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life. Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Further, if the Diagnostic Code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant. Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life. 

In the present case, notice was provided by letters dated in January 2004, February 2005, June 2006, August 2006, and June 2007, and any defect concerning the timing of the notice requirement was harmless error. Although the notice provided to the Veteran was not always given prior to the first adjudication of the claim, the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and ample time to respond to VA notices. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the veteran's claim was readjudicated following completion of the notice requirements. See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006). 

Private and VA treatment records have been obtained, as have service medical records, U.S. Postal Service records, and Social Security Administration (SSA) records.  The Veteran was also provided with numerous VA examinations (the reports of which have been associated with the claims file).  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 

In these circumstances, there is no prejudice to the Veteran in adjudicating this appeal. 

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Generally, in order to grant a service connection claim, the Board must find medical evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in service incurrence or aggravation of that disability, and medical evidence of a nexus between the present disability and the disability claimed in service. Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a) ). See also Caluza v. Brown, 7 Vet. App. 498   (1995).

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the Federal Circuit reiterated that under 38 U.S.C.A. § 1154(a) VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated that under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: "(1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau, 492 F.3d at 1377.  The Board must do more than look for a medical nexus in adjudicating claims with lay evidence; it must also discuss competence and credibility. 

The United States Court of Appeals for Veterans Claims (Court), held that the Veteran was competent to testify to factual matters of which he had first-hand knowledge, including having right hip and thigh pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), noted that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  Id.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person). 

In adjudicating a claim, the Board has the responsibility to weigh and assess the evidence. Bryan v. West, 13 Vet. App. 482, 488-89 (2000). In determining whether lay evidence is satisfactory, the Board may consider the demeanor of the witness, internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran. See Caluza, 7 Vet. App. 498, 511 (1995). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107(b) (West 2002).  It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent with the facts shown in every case.  38 C.F.R. § 3.102 (2011). 

Pes Planus

It is essential to make a distinction between bilateral flatfoot as a congenital condition or as an acquired condition.  The congenital condition, with depression of the arch but no evidence of abnormal callosities, areas of pressure, strain, or demonstrable tenderness, is a congenital abnormality which is not compensable.  38 C.F.R. § 4.57 (2011). 

Congenital or developmental defects as such are not diseases or injuries within the meaning of applicable legislation concerning service connection. 38 C.F.R. § 3.303(c) (2011).  In this regard, "disease" has been broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 385 (26th Ed.1974). In case law , the word has been variously defined as (for example) a morbid condition of the body or of some organ or part; an illness; a sickness. See VAOPGPREC 82-90 (July 18, 1990). "Defects" are definable as structural or inherent abnormalities or conditions which are more or less stationary in nature. See VAOPGPREC 82-90 (July 18, 1990). 

VA's General Counsel has held, however, that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations. VAOPGCPREC 82-90 (July 18, 1990), 55 Fed. Reg. 45,711 ; 38 C.F.R. §§ 3.303(c), 3.306.  According to the VA General Counsel 's opinion, however, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability. VAOPGCPREC 82-90. 

The Veteran's service medical records reveal that, in a report of medical history for enlistment in September 1986, he denied having foot trouble, and at a medical examination for enlistment in September 1986 his feet were reported as normal.  The service medical records do not document any complaints of foot pain by the Veteran.  In June 1988, a service department physician, who cleared the Veteran to participate in a march, noted that the Veteran had pes planus but also noted that he had no foot problems.  In a report of medical history for ETS [expiration of term of service] in May 1992, the Veteran denied having foot trouble, and at a medical examination for ETS in May 1992 his feet were reported as normal. 

In support of his claim for service connection for bilateral pes planus, the Veteran has alleged that he had no foot pain prior to his entrance upon active duty in 1986, that his bilateral pes planus is an acquired condition, and that his claimed acquired bilateral pes planus was incurred in service. 

The RO afforded the Veteran a VA feet examination and asked the physician who conducted the examination in March 2003 to determine whether the Veteran's currently diagnosed bilateral pes planus is a congenital condition or an acquired condition.  After a clinical examination of the Veteran's feet, the examining physician reported that the Veteran has congenital bilateral pes planus.  In the report of the March 2003 VA examination, the examiner stated that the  Veteran has had flat feet all of his life.  In written statements to VA, the Veteran has disputed that statement by the examining physician. 

In November 2003, the Veteran was seen at an outpatient clinic by a VA staff physician who noted that he had pronated feet, "likely acquired."  In May 2004, that physician again noted that the pronated feet were likely acquired.

In a statement received in March 2005, the Veteran said that he believes that his bilateral pes planus was caused by his wearing combat boots in service. The Veteran did not state the basis for this belief of his on the question of the etiology of his bilateral pes planus.  He made no complaint of foot pain which is documented in his service medical records, nor in his statement did he claim to have had foot pain while serving on active duty.  There is no competent medical evidence of any clinical finding or medical opinion by any physician that the veteran's bilateral pes planus was symptomatic in service, and the Board finds as a fact that the Veteran's bilateral pes planus was not symptomatic in service.  The Veteran, as a layman without medical training or expertise, is not qualified to provide an opinion on a question requiring medical judgment, such as whether his bilateral pes planus is properly characterized as a congenital defect or disease.

The Veteran was examined for VA purposes in February 2009.  The examiner noted that the Veteran's arch and calcaneal angle as well as his hallux valgus and midfoot pronation were indicative of a congenital deformity that was not acquired at any time after birth.  The examiner did not believe the Veteran's service increased the deformity.  Although the examiner identified the Veteran's pes planus as congenital, the distinction between disease and defect was not made.  

In an August 2011 opinion, a VA examiner stated that by definition the Veteran's congenital pes planus was a congenital defect that was present before or at birth and was therefor not caused by service.  

The Veteran has submitted a January 2010 statement from a private podiatrist.  She did not include "pes planus" among the identified features of the feet, but she noted that clinical examination revealed mild hallux valgus deformities with moderate limitation of dorsiflexion of the great toe at the 1st metatarsophalangeal joints; contracture of the lesser digits with varus rotation of the 4th and 5th digits bilaterally; excessive midtarsal breaching with excessive subtalar joint pronation and osseous equines deformity (as revealed by x-rays); with spurring of the midtarsal joints and 1st metatarsal heads indicating developing degenerative changes (also apparently revealed by x-rays).  She also remarked that activities associated with military service will affect the development of deformities and will cause symptoms to appear at a younger age, although she did not say this was the case for the Veteran, or the nature of the military activities to which she was referring. 

The August 2011 VA examiner stated that the Veteran's current discomfort and diagnoses as noted by the January 2010 private podiatrist's statement were not related to the Veteran's service; he pointed out that the Veteran was in service for a limited amount of time and had subsequent employment as a letter carrier which involved repetitive walking.  The examiner stated that he did not see any objective data that would relate the Veteran's discomfort and diagnoses in his feet, to include possible tarsal tunnel syndrome, to his congenital pes planus or any activities while in the service.

The Board finds that the Veteran's bilateral pes planus is a congenital defect and is not subject to service connection.  The VA examiners in March 2003 and February 2009 described the Veteran's pes planus as congenital, and the August 2011 VA examiner specifically determined that the Veteran's pes planus was a congenital defect.  These reports include specific descriptions of the Veteran's feet that support their conclusions, and thus are more probative on this question than are the November 2003 and May 2004 outpatient records that characterized the pes planus as "likely acquired," but provided no basis or rationale for that characterization.

The preponderance of the evidence is likewise against a finding that the Veteran's congenital pes planus was subject to superimposed disease or injury.  The August 2011 VA examiner provided a rationale to support his opinion on this matter, and the Board finds that opinion more probative than the vague and unspecific statement of the private podiatrist in January 2010.

The preponderance of the evidence is against the claim, and service connection for bilateral pes planus is denied.  

Degenerative Disc Disease, Lumbar Spine

The Veteran contends that he has degenerative disc disease of the lumbar spine that is related to service.  He has also contended that he had back pain secondary to his service connected depression and/or chronic fatigue syndrome. 

Service medical records reveal that the Veteran specifically denied back pain in January 1985, September 1986, and May 1992; and physical examinations in January 1985, September 1986, and May 1992 all found his spine to be normal. 

X-rays of the lumbar spine in May 2002 showed normally maintained disc spaces.  No fractures were seen and there was no evidence of spondylolysis. 

In June 2002 the Veteran presented for treatment complaining of lower back pain since April 2002.  It was noted that he had been a letter carrier for the postal service from 1994 until 2002.  The doctor found that the Veteran had normal strength, no limb atrophy, normal sensory responses, and deep tendon reflexes that were brisk and symmetrical.  The Veteran's spinal movement, however, was limited and he was assessed with back pain with no occupational risk factor, and no history of back trauma.  X-rays were normal. 

A record dated in May 2006, showed the Veteran was assessed with lumbar degenerative disc disease.  There was point tenderness over L3 and L4, but the Veteran had good range of motion, and straight leg raises were negative.  X-rays of the Veteran's lumbar spine in August 2006, however, were normal. 

On an August 2006 VA examination, the Veteran reported having been diagnosed with degenerative disc disease in the lumbar spine in 1993.  However, the examiner noted that a review of the Veteran's claims file did not reveal a complaint of back pain until 2002.  The examiner also opined that he did not find any record of an injury to the lower back that might explain the degenerative disc disease.  The examiner stated that the Veteran's low back pain was due to his degenerative disc disease and was not related to his chronic fatigue syndrome.

A VA examination report in August 2011 addressed the question of whether the service connected chronic fatigue syndrome or major depressive disorder aggravated the Veteran's lumbar spine disability.  After reviewing the claims folder and questioning and examining the Veteran, the examiner did not see a medically significant change in the Veteran's lumbar degenerative disc disease or low back pain.  The examiner noted that the Veteran "has a long history of this.  He continues to take medication.  He continues to try to be active.  Due to these findings at this time, it is my opinion that his chronic fatigue syndrome or depression has not aggravated his lumbar degenerative disc disease beyond the natural progression of the disease."

The evidence of record fails to show any back problems during service, and medical records first show a back disability a number of years after the Veteran left service and after many years as a postal worker.  While the Veteran maintains that he was diagnosed with degenerative disc disease in 1993, there is no indication where this diagnosis was made and x-rays of the lumbar spine in May 2002 showed normally maintained disc spaces.  Furthermore, no medical opinion has suggested that the Veteran's back disability is related to his time in service, and given the lack of any evidence of a back injury in service or any complaints of back problems shortly after service, a medical opinion is not necessary since there is nothing in service to which any current disability could be related. 

Pursuant to VA regulation, service connection may also be granted for a disability shown to be secondary to an already service-connected disorder. 38 C.F.R. § 3.310  (providing that "a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected"). In this case, the Veteran is already service-connected for a number of conditions, including major depressive disorder and chronic fatigue syndrome.  Despite his suffering from these service-connected disabilities, the evidence does not show that his current low back disability is caused or aggravated by these service-connected disabilities.  The Board notes that the only medical opinion of record addressing that question, the August 2011 VA examination report, found no such relationship.  

While the Veteran has contended that his back disability is related to service and/or that the service connected major depressive disorder and/or chronic fatigue syndrome have aggravated his low back disability, he is not competent to provide such an opinion.  Though the Veteran may be competent to report his symptoms or the date of the onset of his symptoms, providing a particular diagnosis for a back disability and determining an etiology for that disability requires specialized medical training and is therefore not susceptible to lay commentary.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77  , n.4 (Fed. Cir. 2007) (citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006)) (stating that though a layperson may be competent to identify a condition like a broken leg, she would not be competent to identify a form of cancer).  As the Veteran is not competent to provide this opinion, the Board will not consider his testimony and statements for this purpose. 

As there is no other evidence in the Veteran's claims file supporting this contention, the Board must therefore find that the Veteran's current back disability is neither caused nor aggravated by his service-connected disabilities. 

Finally, the Board notes that the Veteran does not meet the criteria for service connection based on a continuity of symptomatology analysis.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) ("An alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.").

Under 38 C.F.R. § 3.303(b) , continuity of symptomatology may be used to support a claim for service connection.  In such instances, the second and third criteria for service connection can be satisfied if the Veteran presents: (a) evidence that a condition was noted during service or a presumptive period; (b) evidence of post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. McCormick  v. Gober, 14 Vet. App. 39, 49-50 (2000) (citing 38 C.F.R. § 3.303(b) ); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

The Veteran's claim fails under this analysis, however, as the Board does not find a post-service continuity of symptomatology. The earliest post-service record of the Veteran's suffering from a back condition comes in 2002, when the Veteran reported a two month history of back pain; this evidence places the onset of back pain nearly ten years after the Veteran's final separation from service.

To the extent that the Veteran has stated that he has had a post-service continuity of symptomatology, the Board does not find him to be credible.  Given the sheer number of times that the Veteran sought treatment for his various conditions, both during and after service, the Board does not believe that he would simply not mention his on-going back pain. Accordingly, the Board does not find evidence of a post-service continuity of symptomatology, and his claim fails under this basis as well.

In summary, the Board finds that the most probative and competent evidence of record does not indicate a nexus between the Veteran's current lower back disability and his periods of service. The Board also finds that the evidence does not show that the Veteran's current low back disability is caused or aggravated by other service-connected disabilities, namely chronic fatigue syndrome and major depressive disorder.  Finally, the Board finds that the evidence does not show a post-service continuity of symptomatology of his current back disability.  For all these reasons, the Board concludes that the criteria for service connection for degenerative disc disease of the lumbar spine on either a direct or secondary basis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309, 3.310. 

Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 . 




Major Depressive Disorder

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted a distinction between an appeal involving the veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58   (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required. See Fenderson, 12 Vet. App. at 126. It is noted that the Veteran has argued that earlier effective dates should be assigned for the various increases in his rating for depression, and it is noted that this is the role of staged ratings.  The Veteran did not challenge the effective date for the grant of service connection. 

The Veteran's service connected major depressive disorder is currently rated at 100 percent.  This rating is in effect from March 26, 2007.  

He was initially assigned a 10 percent rating that was made effective June 15, 1995.  This rating was increased to 30 percent as of December 26, 2001, and then to 70 percent August 28, 2003 (it is noted that the ratings changed several times during the course of the Veteran's appeal; for example, the Veteran was first assigned a 50 percent rating from February 2004, before the 70 percent rating was assigned from August 2003). 

The Veteran asserts that he is entitled to several higher ratings, indicating that his symptoms have existed since 1995 and have worsened to the point that he had to medically retire due to depression and anxiety. The Veteran contends that a 70 percent rating is warranted from June 1995 to April 2002 and then a 100 percent rating from April 2002 onwards. 

The initial grant of service connection in April 2002, was made effective as of the date the Veteran's claim was received in June 1995.  During the course of this appeal the regulations for rating disabilities of mental disorders were revised effective November 7, 1996. 61 Fed. Reg. 52,700 (Oct. 8, 1996).  All applicable versions of the rating criteria will be considered, but the new criteria may only be applied as of their effective date (i.e., at no earlier date).  See VAOPGCPREC 3-2000. 

At the time the Veteran initially filed his claim, a 10 percent disability rating was assigned when a veteran did not meet the criteria for a 30 percent rating, but had emotional tension or other evidence of anxiety productive of mild social and industrial impairment. 

A 30 percent disability rating was assigned when there was definite impairment of a veteran's ability to establish or maintain effective and wholesome relationships with people.  The psychoneurotic symptoms result in such reduction in initiative, flexibility, efficiency, and reliability levels as to produce definite industrial impairment. 

A 50 percent disability rating was assigned when a veteran's ability to establish or maintain effective or favorable relationships with people was considerably impaired; when by reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels were so reduced as to result in considerable industrial impairment. Id. 

A 70 percent evaluation was warranted where the ability to establish and maintain effective or favorable relationships with people was severely impaired; the psychoneurotic symptoms were of such severity and persistence to cause severe impairment in the ability to obtain or retain employment. Id. 

A 100 percent evaluation was warranted where the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community; where totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggravated energy resulting in profound retreat from mature behavior were demonstrated; or where a veteran was demonstrably unable to obtain or retain employment. See 38 C.F.R. § 4.132 , DC 9410; Johnson v. Brown, 7 Vet. App. 95 (1994). 

Under the revised criteria, a 10 percent rating is assigned when depression causes occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or when symptoms are controlled by continuous medication. 

A 30 percent rating is assigned when depression causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9434. 

A 50 percent rating is assigned when depression causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships. Id. 

A 70 percent evaluation is assigned when depression causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships. 

A 100 percent rating is assigned when depression causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name. Id. 

Rating in excess of 10 percent earlier than December 26, 2001 

Prior to December 2001, the evidence fails to show that a rating in excess of 10 percent is warranted under either the old or revised rating criteria.  The Veteran was working at the post office; he was married; and he had friends (as evidenced by the fact that a friend wrote a letter on the Veteran's behalf indicating that he was becoming more withdrawn).  The Veteran had some problems at work, but this was, at least initially, attributable to physical problems, rather than to depression that was the result of his physical problems.  For example, the Veteran's employer wrote a letter in October 2000 indicating that the Veteran began having more difficulty at work, as he began to exhaust his sick leave and annual leave to attend doctor appointments for stomach problems, blood in his urine and semen, and body weakness/headaches.  There was no mention of any anxiety disorder or depression. 

Nevertheless, throughout the early part of his appeal, the Veteran continued working and it was noted in March 1997 that he was motivated to continue working despite his health conditions. 

In October 1995, the Veteran complained about mood swings and irritability, but the VA doctor found no Axis I diagnosis.  A month later, testing showed moderately severe depression.  However, this is the only time that the Veteran's depression was described as other than mild prior to December 2001. 

Furthermore, in April 1996, a VA doctor once again found no evidence of depression or any other Axis I disability.  The Veteran was well groomed, his affect was appropriate, and he was alert and oriented to person, place, and time. 

In February 1997 the Veteran was noted to have removed his name from voter rolls to keep himself from jury duty.  The VA counseling psychologist noted that this was an overreaction on the Veteran's part demonstrating significant anxiety.

Private psychological testing in May 1997 showed impairment of sustained concentration and problems with attention.  These were attributed to his anxiety disorder.  

In May 1997 a VA doctor again found no evidence of a depressive disorder.  On three other occasions in May 1997, the Veteran was noted to have only a fairly mild general anxiety disorder. 

The Veteran testified at a hearing before the RO in July 1997, stating that he was having problems concentrating and was irritable, but he denied any suicidal ideations.  

In early February 1998, he was assigned a GAF of 71 which is assigned when symptoms, if present, are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); or when there is no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work). 

Later in February 1998 he was noted to have a GAF of 65, which contemplates some mild symptoms (e.g., depressed mood and mild insomnia); or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  The examiner noted that the Veteran tended to isolate himself from others to avoid becoming irritable with them.  The Veteran reported that he continued to work even when feeling bad, and the examiner noted that he seemed to be coping with his frustrations appropriately.

The Veteran testified at a RO hearing in March 1998 that he isolated himself from everyone at work to avoid incidents, had difficulty concentrating, was socially isolated, and was irritable with his family.  He noted that he had not missed any days from work due to depression.  

In March and June 1998, the Veteran was noted to be coping well with frustrations; and he was receiving supportive therapy. 

In April 2001 the Veteran was noted to be frustrated, but he recognized that he could control how much he allowed others to impact his mood. The Veteran was alert and oriented to person, place, and time; and he was coherent and logical. 

In October 2001 the Veteran was frustrated with his relationships and he was irritable.  The doctor indicated that the Veteran was more depressed than at the previous session.  However, prior to his VA examination in December 2001, the same doctor indicated that the Veteran seemed more optimistic and had a better sense of humor about his condition than at the previous session.  As such, the evidence fails to show that the Veteran's ability to establish or maintain effective and wholesome relationships with people was definitely impaired or that his symptoms caused such reduction in initiative, flexibility, efficiency, and reliability levels as to produce definite industrial impairment.  Similarly, the evidence failed to show that the Veteran's depression caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Again, the February 1998 treatment record noted that he continued to work even when feeling bad, and he seemed to be coping with his frustrations appropriately, and in March 1998 the Veteran indicated that he had not missed any days from work due to depression.

Thus, the Veteran continued to work throughout this period from June 1995 until December 2001, missing time for physical problems; and the vast majority of medical records show either no Axis I diagnosis or a finding of mild psychiatric disability.  Furthermore, the GAF scores that were assigned were indicative of no more than slight occupational impairment (71) or some mild symptoms but generally functioning well (65).  As such, the criteria for a rating in excess of 10 percent for depression were not met prior to December 26, 2001.  In light of the lack of time missed from work, and the repeated indications that the Veteran was coping appropriately, the record does not show that the Veteran more nearly approximated the criteria for a 30 percent rating prior to December 2001.  38 C.F.R. § 4.7. 

Rating in excess of 30 percent earlier than August 28, 2003 

At the VA examination in December 2001 it was noted that the veteran was not on any psychotropic medications at that time.  The Veteran reported feeling depressed about the condition his body was in; and the examiner indicated that the veteran's mood was depressed.  Additionally, the Veteran's affect was periodically inappropriate, as he would smile broadly while talking about something depressing. It was also noted that the Veteran had gotten divorced.  Nevertheless, his speech was within normal limits, his thought processes were logical and tight, and there was no gross impairment of memory.  Furthermore, no delusional material was elicited, and the veteran denied any suicidal or homicidal ideation. The Veteran's insight and judgment were adequate. 

The examiner diagnosed depressive disorder in arrest and assigned a GAF of 52, which was considerably lower than the GAF of 71 that the Veteran had received in 1998.  A GAF rating between 51 and 60 is assigned when an individual presents either moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).  This GAF continued to be assigned in subsequent treatment sessions; and, as the VA examination was the first occasion this was assigned, this date must serve as the effective date for the 30 percent rating. Nevertheless, the evidence fails to show that a rating in excess of 30 percent was warranted prior to August 2003. 

As was noted at the December 2001 VA examination, the Veteran continued to work at the post office as he had for the past seven years; and he regularly attended church. 

In February 2002, the Veteran was assigned a GAF of 31 after a VA outpatient treatment session, which has been argued warranted an increased rating.  In this regard, it is noted that the evaluation session in question involved both a medical student and a doctor, and the initial report appears to have been prepared by the medical student and not by the doctor.  The VA doctor who conducted the evaluation subsequently amended the report, deleting the GAF score.  Therefore, the Board concludes that the GAF score of 31 was not indicative of an overall deterioration of the Veteran's condition. 

A GAF score between 31 and 40 is assigned when an individual presents either some impairment in reality testing or communication (e.g., speech is at time illogical, obscure or irrelevant); or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friend, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home and is failing in school). 

At this treatment session, the Veteran was well groomed, neatly dressed, and without agitation; his speech was intact without any aphasia or dysarthria, or any volume increase or decrease; his judgment and insight were intact; and the Veteran was logical and coherent.  Furthermore, there were no suicidal or homicidal ideations, or audio or visual hallucinations or delusions detected.  While the Veteran voiced frustration, was fidgety, and did not maintain eye contact, these symptoms alone are hardly indicative of impairment in reality testing, and there was no indication what the major impairments might have been in other areas that would warrant such a low GAF evaluation. 

The doctor who participated in the evaluation later edited the report, changing it to indicate that the Veteran made good eye contact, and deleting the fidgety comment and the GAF score.  Thus, the Board finds the symptoms addressed in the report to be more indicative of the severity of the Veterans' disability at this time than the GAF score alone.

Subsequently, in March 2002, the Veteran was assigned a GAF of 51, which is consistent with the GAF scores he had received prior to his December 2001 VA examination. 

In March 2002, the Veteran reported a significant decrease in depressive symptoms following the start of anti-depressant medication two months earlier, although he continued to have some feelings of depression.  It was noted that in his leisure time the Veteran worked out regularly and spent time with his children.   He was noted to have a mildly depressed mood.  At the treatment session, the Veteran was appropriately dressed and groomed.  He had no unusual mannerisms.  His mood was "pretty good" his affect was appropriate and stable.  There were no speech problems and the Veteran denied any suicidal or homicidal ideations.  His symptoms included a mildly depressed mood, decreased sleep, and difficulty concentrating at work.  It was noted that the Veteran had dissatisfaction with work. 

The Veteran underwent a VA vocational evaluation in June 2002 at which it was noted that he was torn between whether he could do something vocationally versus feeling that he was too severely limited to do anything at all.  The psychologist found that there were no significant physical barriers to either vocational rehabilitation or to continued employment.  However, the psychologist found (in August 2002) that the testing reflected significant perceived/felt psychological discomfort and were suggestive of substantial depression.  The psychologist opined that the veteran's depression and psychological problems were a significant employment handicap, but were not totally disabling vocationally. 

In July 2002, the postal service determined that the Veteran was no longer compatible with working at the post office on account of his depression, anxiety, stomach problems, and stress.  However, while the Veteran ceased working at the post office, he reported in July 2002 that he had been an assistant minister at his church since leaving the post office.  It was also noted that the Veteran was approved for a vocational rehabilitation grant to pursue a 4 year theology degree.  As such, while the Veteran changed occupations, this was not necessarily an indication that his depressive disorder had worsened; and subsequent treatment records indicate that the Veteran did in fact enroll in theology classes, and in May 2003 it was noted that he had completed a semester of school. 

In August 2002, the Veteran reported that he was seeing his children every other weekend.  His speech was normal, his mood was ok, his attitude was good, his thought processes were logical, and his judgment and insight were good.  The Veteran denied any suicidal or homicidal ideations.  The assessment was major depressive disorder that was mild and which had improved with medication.  The Veteran was given a GAF of 51. 

In September 2002, it was noted that the Veteran had been doing very well for two months, as his depression had moved to mild and then to remission.  His only remaining complaint was difficulty sleeping due to back pain.  The Veteran did have a number of complaints about the VA system in his quest for medical retirement.  His GAF score was increased to 61. 

A rating between 61 and 70 is assigned when an individual presents either some mild symptoms (e.g., depressed mood and mild insomnia); or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

In April 2003, the Veteran discussed his frustrations with his appeal, and he indicated that his health had affected his ability to focus on school work.  He was more depressed than at his last session. 

In May 2003, it was noted that the Veteran had completed a semester of school, and that he had been coping relatively well since his last session.  His depression was found to be moderate. 

The Veteran was more tense at his June visit, but was calmer and less depressed in July 2003. 

As such, prior to August 2003, the evidence fails to show that the Veteran's ability to establish or maintain effective or favorable relationships with people was considerably impaired; or that his reliability, flexibility and efficiency levels were so reduced by his depression as to result in considerable industrial impairment. 

Although the Veteran left his job at the post office, he participated at his church as an assistant minister, and he enrolled in school with enough initiative to complete at least several semesters.  Additionally, the Veteran's treatment records describe mild symptoms of depression, and at one treatment session his depression was even found to be in remission.  The Veteran's GAF scores also trended up slightly, reaching 61 in September 2002, which is indicative of mild symptomatology. 

As such, a rating in excess of 30 percent is not warranted prior to August 2003 under the old criteria. 

A rating in excess of 30 percent is similarly not warranted prior to August 2003 under the revised criteria either, as the Veteran lacks the symptomatology associated with such a rating.  The treatment records consistently demonstrate that the Veteran's speech was within normal limits, he did not demonstrate panic attacks, and he even completed a semester of school which is indicative of an intact memory.  Additionally, while the Veteran became more of a loner, he nevertheless visited with his children every other weekend establishing his ability to maintain a relationship.  As such, a rating in excess of 30 percent is not warranted under either the old or revised criteria prior to August 2003. 

Rating in excess of 70 percent 

In September 2004, the RO assigned a 70 percent rating for the Veteran's depressive disorder, making it effective in August 2003 (the date of a document the RO construed as a claim for an increase). Treatment records dated in November 2003, however, show the Veteran was assigned a GAF of 61, reflecting his depressive disorder was considered to be moderate. 

In December 2003, the Veteran underwent a VA examination at which he reported that he had been very depressed every day for the past year and only enjoyed being by himself.  Nevertheless, the Veteran's speech was within normal limits, and his affect was appropriate with regard to content.  His insight was adequate and he denied any suicidal or homicidal ideations.  The examiner diagnosed depression and assigned a GAF of 50, but he opined that the Veteran did not provide evidence of unemployability based on his depression. 

A rating between 41 and 50 is assigned when an individual presents either serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

The Veteran underwent a Persian Gulf War Study in January 2004, which included a psychiatric evaluation.  He was cooperative, and alert and oriented to person, place, and time.  His thought processes were logical and coherent and he responded to questions appropriately.  The Veteran described his mood as irritable.  It was noted that the Veteran largely used avoidance strategies and would withdraw to his home to relax and separate himself from things which annoyed him. 

In January 2004, the Veteran reported finishing the semester pretty well, but he was more tired than the past session and the doctor indicated that the Veteran's depression was severe.  In February 2004, the depression was again noted to be severe, and the Veteran indicated that his faith was keeping him from doing foolish things. 

The Veteran underwent a VA examination in April 2004 at which he reported not doing well lately.  He described sleeping a lot, becoming easily irritated, and having a diminished appetite.  The Veteran stated that he spent most of his time at home, but would occasionally visit his brother and sister.  He appeared lethargic, and eye contact was limited.  The Veteran's thought processes and associations were logical and tight, and no loosening was noted.  The Veteran was oriented to person, place, and time.  His insight and judgment were adequate and the Veteran denied suicidal or homicidal ideations.  The examiner diagnosed depressive disorder and assigned a GAF of 48. 

On a VA examination in September 2004, the doctor opined that the Veteran's tendency to focus on his physical problems and his depression, along with his general level of frustration, would make it difficult for him to function effectively at work. 

As such, while the treatment records do not fully address the Veteran's symptomatology around August 2003, it is clear that his depression related symptoms did begin to increase as doctors began using terms such as serious and severe to describe them as opposed to mild or moderate.  Similarly, the Veteran's GAF scores declined from 61 in November 2003 to 50 in December 2003, and then to 48 in April 2004.  Accordingly, the Veteran met the requirements for a 70 percent rating, as the RO assigned. 

Nevertheless, a treatment record from January 2006 notes that the Veteran remarried in 2004 and began living with his wife and 10 month old baby.  It was also noted that while the Veteran's employment status was described as "unemployed mail carrier," he also served as a minister at a local Baptist church.  He denied suicidal ideation, was logical and coherent, his speech was normal, eye contact was fair, his attire and hygiene were good and he was alert and oriented to person, place, and time. Thus, while the Veteran's employability was questioned in September 2004, the evidence shows that he was still serving as a minister more than a year later. 

Another VA treatment record dated in January 2006 noted that unemployment was exacerbating the Veteran's depression.  However, this record does not indicate that the Veteran was not working due to depression alone.

In July 2006, August 2006, and October 2006 the Veteran was assigned GAF scores of 41.  The July 2006 treatment record noted the Veteran was experiencing moderate symptoms of depression.  The August 2006 treatment record noted logical thought processes and no suicidal or homicidal ideation.  In September 2006 he was noted to have symptoms consistent with a diagnosis of moderate depression.  

In March 2007, the Veteran was examined for VA purposes, at which he indicated that he was not doing too well as he was having problems with sleeping and with his memory.  He indicated that he was depressed about the things he could not do. He denied any suicidal ideation, although he reported wishing he were dead. The Veteran indicated that he had been married for three years, but the relationship struggled at times because of his irritability.  The Veteran made virtually no eye contact, but his speech was normal.  His mood was depressed and his affect was appropriate.  The Veteran's thought processes were somewhat slow, but were otherwise logical and tight and no confusion was noted.  Some memory impairment was noted and the Veteran reported social isolation.  The examiner indicated that the Veteran's depression was severe, and precluded employment.  However, the examiner did not find evidence that the Veteran's depression precluded activities of daily living.  The Veteran was assigned a GAF of 45. 

The record contains a March 2007 SSA disability decision that determined that the Veteran had been disabled by SSA standards since April 2002 based on severe chronic fatigue syndrome, major depressive disorder, duodenal ulcers, and a fistula in his bladder.  While this decision found that the Veteran had not engaged in substantial gainful activity since April 2002, the Board notes that the record, as discussed above, shows that the Veteran served as a minister as late as 2006 which indicates that he was not demonstrably unable to obtain or retain employment at that time.  Additionally, this SSA decision does not find that the Veteran was unemployable solely due to depression but rather due to a combination of physical and psychiatric conditions.

Given the fact that the March 2007 VA examiner found that the Veteran's depression rendered him unemployable, the Board in its January 2009 decision determined that the Veteran met the criteria for a 100 percent rating for depression under the old rating criteria as of the date of the March 2007 examination.  However, this examination marked the first time that a medical professional found the Veteran to be demonstrably unable to obtain or retain employment as a result of his service connected depression and therefore it is the earliest date that the Veteran met the rating criteria in effect prior to 1996.  While the Veteran was assigned GAF scores of 41 in July 2006, August 2006, and October 2006, his depression symptoms were described as moderate on those treatment reports, and those reports did not specifically describe the Veteran as unemployable due to depression.  Thus, the record does not show that the Veteran more nearly approximated the criteria for a 100 percent rating prior to March 2007.  38 C.F.R. § 4.7. 

It has been considered whether the Veteran met the criteria for a total disability rating under the new criteria.  However, at no time since 1996 has the medical evidence shown that the Veteran's impairment has produced total social and industrial impairment.  While the Veteran stopped working at the post office a number of years earlier, he still served as a minister and he enrolled in theology classes with VA's assistance.  It is also noted that the Veteran was clearly not totally socially isolated as he married a woman during this period despite essentially proclaiming himself totally withdrawn and isolated from society. 

As such, a 100 percent rating for major depressive disorder is not assignable prior to March 26, 2007. 

Hemorrhoids

The Veteran currently receives 20 percent rating for his internal hemorrhoids under 38 C.F.R. § 4.114 , DC 7336.  Service connection was granted by a May 2006 rating decision which assigned a noncompensable rating that was made effective the date the Veteran's claim was received in June 1995.  The veteran disagreed with the rating and it was subsequently increased to 20 percent, effective August 5, 2006.  As such, the Board will consider both whether a rating in excess of 20 percent is warranted for the Veteran's hemorrhoids; and whether a compensable rating is warranted for hemorrhoids prior to August 2006.  However, in both cases the Board concludes that a higher rating is not warranted by the evidence of record. 

Under DC 7336, a noncompensable rating is assigned when hemorrhoids are either mild or moderate; a 10 percent rating is assigned when hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; and a 20 percent rating is assigned when hemorrhoids cause either persistent bleeding with secondary anemia, or when they cause fissures.  It is noted that a 20 percent rating is the highest schedular rating for hemorrhoids. 

In January 2002, the Veteran underwent a VA examination at which he stated that he periodically had small amounts of bright red blood in his stool.  However, a rectal examination revealed no evidence of hemorrhoids and a digital examination revealed a tight sphincter tone.  No evidence of rectal lesions were seen, and there was no evidence of blood on the examining finger. 

On a March 2002 VA treatment record, the Veteran reported intermittent rectal bleeding.  Gastroesophageal reflux disease (GERD) and hematochezia (bloody stools) were noted.  Irritable bowel syndrome was suspected in April 2002.

Private treatment records dated in May 2002 noted the Veteran was scheduled for upper endoscopy and colonoscopy to evaluate his history of stomach pain and rectal bleeding.  The colonoscopy was normal and the upper endoscopy showed gastric ulcers, duodenitis and gastritis.  The diagnosis was peptic ulcer disease.  These records contained no reference to hemorrhoids.  

On VA examination in June 2002, the Veteran reported that he first noticed blood in his stool in June 1992.  Currently, he noted blood in his stool three to four times per week.  No surgery had been required to treat his hemorrhoids.  Upon examination, several small internal hemorrhoids were noted, but there was no evidence of blood present. 

In a March 2005 statement, the Veteran again indicated that he had had blood in his stool consistently since his time in the military. 

In May 2006, the Veteran was noted to have rectal bleeding as a result of his hemorrhoids which was noted to be persistent, but no anemia or fissures were noted, and there was no indication that the Veteran's hemorrhoids were large or thrombotic. 

As such, prior to August 2006, the medical evidence failed to show hemorrhoids that were either large or thrombotic or that caused either anemia or fissures.  Therefore, the criteria for a compensable rating for hemorrhoids prior to August 2006 were not met. 

During the course of his appeal, the Veteran submitted a treatment record from August 2006 in which it was noted that he had been diagnosed with an anal fissure; and based on this treatment record, the RO increased the veteran's rating to 20 percent. 

In March 2007, the Veteran underwent a VA examination for his hemorrhoids, at which he related having bright red rectal bleeding about every two to three days. However, no evidence of anemia was seen and no allegation has been made that the Veteran had a history of anemia.  The Veteran did complain of pain, burning, and itching that is associated with his hemorrhoids, but the examiner found no bleeding site. 

As noted above, the 20 percent rating that is currently assigned for hemorrhoids is the highest schedular rating available for hemorrhoids; however, if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. Id.  However, in this case, while the Veteran's hemorrhoids clearly cause him difficulty, it is for this reason that a 20 percent rating was assigned.  The symptoms of the Veteran's hemorrhoids clearly track the rating criteria, and no exceptional or unusual manifestations have been either shown by the medical evidence or alleged by the Veteran. Therefore, an extraschedular rating is denied. 

As the criteria for higher ratings for hemorrhoids have not been met, the Veteran's claim is denied. 

Chronic Fatigue Syndrome 

The Veteran's chronic fatigue syndrome was initially rated at 10 percent (effective February 27, 2004 (date his claim was received)), his rating was then increased to 60 percent as of May 15, 2006; and he was given a 100 percent rating, effective July 6, 2006.  The Veteran believes that the ratings should be increased. 

For the purpose of evaluating this disability, the condition will be considered incapacitating only while it requires bed rest and treatment by a physician.  A 10 percent rating is assigned when debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms wax and wane, but result in periods of incapacitation of at least one but less than two weeks total duration per year; or when symptoms are controlled by continuous medication.  38 C.F.R. § 4.88b, DC 6354. 

A 20 percent rating is assigned when debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms are nearly constant and restrict routine daily activities by less than 25 percent of the pre-illness level; or when the symptoms wax and wane, resulting in periods of incapacitation of at least two but less than four weeks total duration per year. 

A 40 percent rating is assigned when debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level; or when symptoms wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year. 

A 60 percent rating is assigned when debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level; or when symptoms wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year. 

A 100 percent rating is assigned when debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care. 

Rating in excess of 10 percent for the period prior to May 15, 2006 

The Veteran underwent a Persian Gulf War evaluation in January 2004 at which it was determined that he met the criteria for the medically unexplained chronic fatigue syndrome.  He had moderate daytime sleepiness, and he complained of muscle fatigue and weakness. 

In March 2004, the Veteran's ex-wife wrote a letter indicating that when she met the Veteran he was in great physical shape, but that he was not the same after returning from the Persian Gulf.  She indicated that the Veteran's statements became repetitive and he would appear to lose thought processes.  She indicated that the Veteran then began to be fatigued to the point that he was no longer able to go on runs, he also began having headaches and back pain. 

At a mental status VA examination in April 2004, the Veteran reported sleeping a lot and being easily irritated.  He reported that his appetite was poor.  The examiner indicated that the Veteran appeared quite lethargic. 

The Veteran underwent a VA examination in August 2004 at which his claims file was reviewed.  The Veteran was complaining of chronic fatigue syndrome.  He complained about getting tired easily.  The examination showed a well-developed, muscular, alert, cooperative male.  He was somewhat inconsistent with his answers regarding his health.  The examiner suggested that on the basis of the examination the Veteran would give the impression of good health.  The examiner indicated that a diagnosis of chronic fatigue syndrome was not supported by the examination, and that symptoms the Veteran described did not satisfy the criteria for chronic fatigue syndrome. 

In January 2005, the Veteran reported that he felt tired and had little energy nearly every day.  In March 2005 the Veteran's doctor completed a form indicating that the Veteran could not walk 100 feet without stopping to rest due to weakness. 

In May 2006, a VA doctor indicated that the Veteran was not actually functioning at even 40 percent of what he had previously functioned, due to back pain and chronic fatigue.  In an addendum two days later, this physician wrote that the Veteran "has chronic fatigue activity is constantly restricted to less than 40%."

In a statement received in May 2006, the Veteran reported that he had "current inability to function daily is severely restricted" due to chronic fatigue syndrome.

The record contains a March 2007 SSA disability decision that determined that the Veteran had been disabled by SSA standards since April 2002 based on severe chronic fatigue syndrome, major depressive disorder, duodenal ulcers, and a fistula in his bladder.  The decision did not specifically address the nature or severity of symptoms of chronic fatigue syndrome.

The medical appointment in May 2006 was the first occasion that the medical evidence demonstrated the Veteran met the criteria for a rating in excess of 10 percent.  The increase is further supported by the Veteran's VA examination in August 2006, at which it was noted that the Veteran's symptoms had increased significantly in the prior year.  Conversely, at the Veteran's previous VA examination in August 2004, his symptoms were such that the examiner even questioned whether the Veteran satisfied the criteria for chronic fatigue syndrome. As such, prior to May 2006, there is no evidence that the Veteran's chronic fatigue syndrome merited a rating in excess of 10 percent. 




Rating in excess of 60 percent for the period prior to July 6, 2006 

In May 2006, a VA doctor indicated that the Veteran's activity was constantly restricted to less than 40 percent of what he had previously functioned due to chronic fatigue.  However, the doctor did not indicate that the signs and symptoms of the Veteran's chronic fatigue syndrome were so severe as to restrict routine daily activities almost completely and there was no indication that they occasionally precluded self-care.  Additionally, the Board does not find that this finding by itself would more nearly approximate the criteria for a 100 percent rating.  In other words, "less than 40 percent" does not more nearly approximate "almost completely" rather than the "less than 50 percent" contemplated by the criteria for a 60 percent rating, particularly as the other criteria for a 100 percent rating were not shown at that time.  38 C.F.R. § 4.7.

In addition, the Veteran's report in May 2006 of severe restriction of daily functioning, by itself, is not sufficient evidence of almost complete restriction of daily activities as required for a 100 percent rating.  The Board finds the more specific description of restricted activity in the contemporaneous medical report more probative than the rather vague statement of the Veteran in this regard.

In July 2006, the Veteran underwent a VA examination for chronic fatigue syndrome.  The Veteran reported that he was functioning at less than 40 percent of his pre-illness activity level.  The Veteran indicated that he had trouble walking 100 feet without rest.  He reported that his total incapacity during the previous year had been about 12 weeks and even involved using a bed pan.  The examiner indicated that the Veteran's symptoms changed over time to the point that he was unable to continue working after 2002.  The examiner also stated that the Veteran's symptoms occasionally precluded self-care. 

The Veteran underwent a second VA examination in August 2006, at which he estimated that his current activity was less than 40 percent of his pre-illness activity and he estimated that it had deteriorated about 20 percent in the past year.  The Veteran reported that his wife had to help him out of bed on some mornings and had to occasionally help him into the shower, because he tended to lose his balance.  The examiner indicated that it was difficult to evaluate the deterioration of the Veteran from a physical examination.  However, he noted that there had been a clear cut increase in the severity of the symptomatology since his first diagnosis in 2000 to the present time.  Additionally, the examiner indicated that it appeared that most of the deterioration had occurred within the past year, to the point that at the present time his symptoms were consistent and severe enough to restrict his daily activities almost completely and occasionally to preclude self care. 

As such, July 2006 was the first occasion that it was determined that the Veteran's symptomatology of chronic fatigue syndrome actually occasionally precluded self care, and therefore this was the first occasion that the Veteran met the criteria for a total disability rating. 

Thus, evidence has not been presented showing that the Veteran warranted a higher rating for chronic fatigue syndrome at any earlier point than was assigned. Therefore the Veteran's claim is denied. 


ORDER

Service connection for bilateral pes planus is denied. 

Service connection for degenerative disc disease of the lumbar spine is denied. 

A rating for major depressive disorder in excess of 70 percent for the period prior to March 2007; in excess of 30 percent for the period prior to August 2003; and in excess of 10 percent prior to December 2001, is denied. 

An increased rating for internal hemorrhoids, currently evaluated as 20 percent disabling, to include the issue of entitlement to a compensable rating for hemorrhoids earlier than August 5, 2006, is denied. 

A rating for chronic fatigue syndrome in excess of 60 percent for the period prior to July, 2006, and in excess of 10 percent for the period prior to May 2006, is denied. 


REMAND

The Veteran contends that his hypertension is either due to or aggravated by his service connected chronic fatigue syndrome and/or major depressive disorder and the medications used to treat those disabilities.

Secondary service connection may be granted where disability is proximately due to or the result of already service- connected disability.  38 C.F.R. § 3.310. Compensation also is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

The record shows that in August 2007, the Veteran underwent a VA examination where it was noted that hypertension was first diagnosed in 2005, and a VA examiner opined that in view of the fact that neither chronic fatigue syndrome nor depression is associated with increased risks of hypertension, it was unlikely that the Veteran's hypertension was permanently worsened by either of these service connected disorders. The examiner found that it was more than likely that the Veteran has essential hypertension which had manifested as he got older. 

The Veteran then submitted the abstracts from several medical studies suggesting that depression, one of the Veteran's service connected disabilities, could cause elevated blood pressure and might increase the risk of developing hypertension. The Veteran also submitted an article which indicated that the use of a monoamine oxidase inhibitor to treat depression could lead to a hypertensive crisis. 

Because the articles raised a theory of entitlement that had not been explicitly addressed by the 2007 VA examination, the Veteran was provided with another VA examination in March 2009.  The examiner noted that the Veteran had a history of hypertension which had been reasonably well-controlled.  The examiner opined that despite the evidence provided (namely the Veteran's treatise evidence suggesting the possibility that his medication could in certain circumstances result in hypertension) that it was unlikely that his hypertension would be caused by or affected by his other medical conditions including depression, chronic fatigue syndrome, hiatal hernia, hemorrhoids, or hematuria.  The examiner added that it was also less likely than not that the Veteran's hypertension was secondary to or aggravated by any of these conditions. 

However, the examiner did not address whether the medication prescribed to treat the Veteran's service connected disabilities either caused or aggravated his hypertension. 

A VA examination report dated in August 2011, obtained pursuant to the Board's October 2010 remand, includes an opinion that there was no aggravation of hypertension from medications for service connected disabilities.  

However, the record contains a statement from a VA physician dated in September 2011 that the Veteran's "blood pressure is adversely impacted by his chronic pain, depression and situational stress."  This physician provides no elaboration or rationale for this opinion.  Thus, he should be given an opportunity to provide such additional information to allow the Board to make an informed decision on the question of possible aggravation.

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file to the VA physician who provided the September 26, 2011 statement regarding the Veteran's blood pressure.  Request that the physician provide a complete rationale and elaboration on his statement that the Veteran's high blood pressure is "adversely impacted by his chronic pain, depression and situational stress."  The physician should specifically describe how the Veteran's chronic pain, depression, and situational stress affect his high blood pressure, and whether the service connected disabilities of major depressive disorder and/or chronic fatigue syndrome, as well as medications used to treat these disabilities, affect the Veteran's hypertension.  

2.  Then, the Veteran's claim for service connection for hypertension should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


